DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Scharrer et al., “Efficient Bi-Directional Digital Communication Scheme for Isolated Switch Mode Power Converters”, IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS 1: REGULAR PAPERS, IEEE, US, vol. 59, no. 12, 1 December 2012 (2012-12-01), pages 3081-3089, XP011482795, ISSN: 1549-8328, DOI: 10.1109/TCSI.2012.2206450.
Figs. 2 and 6 disclose circuits comprising:  In Fig. 6, a primary side circuit (DSP interface that outputs reference voltage PVR) having at least one component (Serial transmitter) configured to operate from a direct current (DC) reference signal; a secondary side circuit (module that receives PVR) having at least one component configured to operate from the DC reference signal; an isolation barrier (isolation barrier that connects to primary and secondary .
Allowable Subject Matter
Claims 2-9, 11-15 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	March 26, 2022